Wagner, Judge,
delivered the opinion of the court.
In this case the Court at General Term dismissed the appeal taken from the judgment at Special Term, and the defendant has prosecuted his appeal to this Court. Upon looking into the record, we-find that there is no bill of exceptions that we can notice. The motion for a new trial was overruled on the 13th day of October, 1871, and time during the term was granted to file the bill of exceptions, and afterwards two extensions of time were given for filing the same; the first till December 30, 1871, and the second till January 1st, 1872. But the Bill was not filed till the 26th day of January 1872, being twenty-five days after the time stipulated. It was then filed without any authority whatever, and we cannot therefore notice it. Hence there is nothing in the record to review.
Let the judgment be affirmed.
The other Judges concur.